Fourth Court of Appeals
                                 San Antonio, Texas
                                        March 9, 2022

                                    No. 04-19-00534-CV

                           EP ENERGY E&P COMPANY L.P.,
                                     Appellant

                                               v.

 STOREY MINERALS, LTD, Maltsberger/Storey Ranch, LLC, and Rene R. Barrientos, Ltd.,
                                Appellees

                From the 81st Judicial District Court, La Salle County, Texas
                            Trial Court No. 18-05-00083-CVL
                        Honorable Russell Wilson, Judge Presiding


                                       ORDER

Sitting:     Rebeca C. Martinez, Chief Justice
             Patricia O. Alvarez, Justice (not participating)
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice
             Lori I. Valenzuela, Justice

      On February 9, 2022, appellees filed a Motion for Rehearing and a Motion for En Banc
Reconsideration. Appellees’ Motions are DENIED.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of March, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court